--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 
GUARANTY
 
This GUARANTY (the “Guaranty”), dated as of March 7, 2014, is executed and
delivered by the parties signatory hereto (collectively, the “Guarantors” and
each, individually, a “Guarantor”) in favor of BAM Administrative Services LLC ,
in its capacity as agent for the Investors under the Purchase Agreement (as
defined below) and as Secured Party under the Security Agreement (as defined
below) (in such capacities, and together with its successors, transferees and
assigns, the “Secured Party”).
 
W I T N E S S E T H:


WHEREAS, each Guarantor is a direct or indirect subsidiary of PEDEVCO Corp. (the
“Issuer”); and
 
WHEREAS, the Issuer is party to that certain Note Purchase Agreement dated as of
the date hereof (as amended, amended and restated, supplemented, or otherwise
modified from time to time, the “Purchase Agreement”) by and between the
Company, the investors party thereto (collectively, the “Investors” and each,
individually, an “Investor”) and Secured Party, as agent for the Investors,
pursuant to which the Investors agreed to extend loans to the Issuer in the
principal amount of up to $50,000,000 (the “Loans”), repayment of which is
evidenced by certain Senior Secured Promissory Notes dated the date hereof
issued to each Investor (the “Notes”), and
 
WHEREAS, in order to induce Secured Party and the Investors to enter into the
Purchase Agreement and other Transaction Documents and to induce the Investors
to  extend the Loans pursuant to the Purchase Agreement, each Guarantor has
agreed to jointly and severally guaranty the Guarantied Obligations (as defined
below) and execute and deliver this Guaranty; and
 
WHEREAS, the Loans will be beneficial to the Guarantors inasmuch as the proceeds
of the Loans to the Issuer will indirectly benefit the Guarantors.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by Guarantors, Guarantors hereby agree as follows:
 
1.           Guaranty of Payment and Performance.  Each Guarantor hereby jointly
and severally, irrevocably and unconditionally guarantees to the Secured Party
and the Investors the full and punctual payment when due (whether at maturity,
pursuant to a mandatory prepayment requirement, by acceleration or otherwise and
whether for principal, interest (including all interest that accrues after the
commencement of any Insolvency Proceeding (as defined in the Security Agreement)
irrespective of whether a claim therefor is allowed in such case or proceeding),
fees, expenses or otherwise), and the performance, of all liabilities,
agreements and other obligations of the Issuer to the Secured Party and the
Investors, in each case, whether direct or indirect, absolute or contingent, due
or to become due, secured or unsecured, now existing or hereafter arising or
acquired (whether by way of discount, letter of credit, lease, loan, overdraft
or otherwise), including without limitation all Obligations (as defined in the
Security Agreement) and any other obligations under the Purchase Agreement, the
Note and other Transaction Documents (collectively, the “Guarantied
Obligations”).  This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance of the Guarantied
Obligations and not of their collectability only and is in no way conditioned
upon any requirement that the Secured Party or the Investors first attempt to
collect any of the Guarantied Obligations from the Issuer or resort to any
security or other means of obtaining payment of the Guarantied
Obligations.  Should the Issuer default in the payment or performance of any of
the Guarantied Obligations, the obligations of each Guarantor hereunder shall
become immediately due and payable to the Secured Party and the Investors,
without demand or notice of any nature, all of which are expressly waived by the
Guarantors.  Payments by the Guarantors hereunder may be required by the Secured
Party or the Investors on any number of occasions.
 
 
 

--------------------------------------------------------------------------------

 
2.           Guarantors’ Agreement to Pay.  Each Guarantor further agrees, as
the principal obligor and not as a guarantor only, to pay to the Secured Party
and the Investors, on demand, all costs and expenses (including court costs and
reasonable legal expenses) incurred or expended by the Secured Party or any
Investor in connection with enforcement of this Guaranty, together with interest
on amounts recoverable under this Guaranty from the time such amounts become due
under this Guaranty until payment, at the rate per annum equal to the default
rate set forth in the Note; provided that if such interest exceeds the maximum
amount permitted to be paid under applicable law, then such interest shall be
reduced to such maximum permitted amount.
 
3.           Unlimited Guaranty; Covenant.  The liability of each Guarantor
hereunder shall be unlimited to the extent of the Guarantied Obligations and the
other obligations of the Guarantors hereunder (including, without limitation,
under Section 2 above).
 
4.           Waivers by Guarantors; Secured Party’s Freedom to Act.  Each
Guarantor agrees that the Guarantied Obligations will be paid and performed
strictly in accordance with their terms regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Secured Party or the Investors with respect thereto.  Each
Guarantor waives presentment, demand, protest, notice of acceptance, notice of
Guarantied Obligations incurred and all other notices of any kind, all defenses
which may be available to the Issuer by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of the Issuer, and all suretyship defenses
generally.  Without limiting the generality of the foregoing, each Guarantor
agrees to the provisions of any instrument evidencing, securing or otherwise
executed in connection with any Guarantied Obligation and agrees that the
obligations of each Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (i) the failure of the Secured Party
or any Investor to assert any claim or demand or to enforce any right or remedy
against the Issuer; (ii) any extensions, renewals, increases, restatements,
replacements, settlements or compromises of any Guarantied Obligation; (iii) any
rescissions, forbearances, waivers, amendments or modifications of any of the
terms or provisions of any agreement evidencing, securing or otherwise executed
in connection with any Guarantied Obligation; (iv) the substitution or release
of any entity primarily or secondarily liable for any Guarantied Obligation or
of any property or asset subject to a Lien in favor of the Secured Party or any
Investor; (v) the adequacy of any rights the Secured Party or any Investor may
have against any collateral or other means of obtaining repayment of the
Guarantied Obligations; (vi) the impairment of any collateral securing the
Guarantied Obligations, including without limitation the failure to perfect or
preserve any rights the Secured Party or any Investor might have in such
collateral or the substitution, exchange, surrender, release, loss or
destruction of any such collateral; or (vii) any other act or omission which
might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a release or discharge of the Issuer or any other
guarantor, all of which may be done without notice to such Guarantor.
 
 
2

--------------------------------------------------------------------------------

 
5.           Unenforceability of Obligations Against the Issuer.  If for any
reason the Issuer has no legal existence or is under no legal obligation to
discharge any of the Guarantied Obligations, or if any of the Guarantied
Obligations have become irrecoverable from the Issuer by operation of law or for
any other reason, this Guaranty shall nevertheless be binding on each Guarantor
to the same extent as if such Guarantor at all times had been the principal
obligor on all such Guarantied Obligations. In the event that acceleration of
the time for payment of the Guarantied Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Issuer, or for any other reason,
all such amounts otherwise subject to acceleration under the terms of any
agreement evidencing, securing or otherwise executed in connection with any
Obligation shall be immediately due and payable by the Guarantors.
 
6.           Subrogation; Subordination.  Until the payment and performance in
full of all Guarantied Obligations, no Guarantor shall exercise any rights
against the Issuer arising as a result of payment by such Guarantor hereunder,
by way of subrogation or otherwise, (the Secured Party having no duty or
obligation to take any action at any time to protect or preserve any right of
subrogation) and will not prove any claim in competition with the Secured Party
or any Investor in respect of any payment hereunder in bankruptcy or insolvency
proceedings of any nature; no Guarantor will claim any set-off or counterclaim
against the Issuer in respect of any liability of such Guarantor to the Issuer;
and each Guarantor waives any benefit of and any right to participate in any
collateral which may be held by the Secured Party.  The payment of any amounts
due with respect to any indebtedness of the Issuer now or hereafter held by any
Guarantor is hereby subordinated to the prior payment in full of the Guarantied
Obligations.  Each Guarantor agrees that after the occurrence of any default in
the payment or performance of the Guarantied Obligations, after the expiration
of any applicable grace period, if any, it will not demand, sue for or otherwise
attempt to collect after such time any such indebtedness of the Issuer to such
Guarantor until the Guarantied Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, any Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Party and the Investors and be paid over to the Secured Party on account of the
Guarantied Obligations without affecting in any manner the liability of the
Guarantors under the other provisions of this Guaranty.
 
7.           Further Assurances.  Each Guarantor agrees to do all such things
and execute all such documents, as the Secured Party may consider reasonably
necessary or desirable to give full effect to this Guaranty and to perfect and
preserve the rights and powers of the Secured Party hereunder.
 
8.           Termination; Reinstatement.  This Guaranty shall remain in full
force and effect until the Guarantied Obligations are paid in full and not
subject to any recapture or preference in bankruptcy or similar
proceedings.  This Guaranty shall continue to be effective or be reinstated if
at any time any payment made or value received with respect to an Obligation is
rescinded or must otherwise be returned by the Secured Party or any Investor
upon the insolvency, bankruptcy or reorganization of the Issuer, or otherwise,
all as though such payment had not been made or value received.
 
 
3

--------------------------------------------------------------------------------

 
9.           Successors and Assigns.  This Guaranty shall be jointly and
severally binding upon each Guarantor, its respective successors and assigns,
and shall inure to the benefit of and be enforceable by the Secured Party, the
Investors and their respective successors, transferees and assigns.  No
Guarantor shall assign or otherwise transfer its rights or obligations under
this Guaranty without the prior written consent of the Secured Party, which may
be withheld in the Secured Party’s sole discretion, and any such assignment or
transfer made without the Secured Party’s prior written consent shall be void
and of no force or effect.  The Secured Party and each Investor may assign or
otherwise transfer any agreement or any note held by it evidencing, securing or
otherwise executed in connection with the Guarantied Obligations, or sell
participations in any interest therein, to any other person or entity, and such
other person or entity shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights in respect thereof granted to the Secured Party or an Investor
herein.
 
10.           Amendments and Waivers.  No amendment or waiver of any provision
of this Guaranty or consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Secured
Party.  No failure on the part of the Secured Party or an Investor to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
 
11.           Notices.  All notices and other communications called for
hereunder shall be made in writing and, unless otherwise specifically provided
herein, shall be deemed to have been duly made or given when delivered by hand
or mailed first class mail postage prepaid or, in the case of telegraphic or
telexed notice, when transmitted, answer back received, addressed as follows: if
to the Guarantors, at the address set forth in the Purchase Agreement for the
Issuer, and if to the Secured Party or an Investor, at the address set forth in
the Purchase Agreement.
 
12.           Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY OF THE CONFLICTS OF LAW PRINCIPLES WHICH WOULD RESULT IN THE
APPLICATION OF THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION.  THIS AGREEMENT
SHALL NOT BE INTERPRETED OR CONSTRUED WITH ANY PRESUMPTION AGAINST THE PARTY
CAUSING THIS AGREEMENT TO BE DRAFTED.
 
13.           Consent to Jurisdiction.  Each Guarantor agrees that venue for any
dispute arising under this Guaranty will lie exclusively in the state or federal
courts located in New York County, New York, and the parties irrevocably waive
any right to raise forum non conveniens or any other argument that New York is
not the proper venue.  Each Guarantor irrevocably consents to personal
jurisdiction in the state and federal courts of the State of New York.  Each
Guarantor consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Guaranty and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 13 shall affect or limit any right to serve process in any other manner
permitted by law.  Any enforcement action relating to this Guaranty may be
brought by motion for summary judgment in lieu of a complaint pursuant to
Section 3213 of the New York Civil Practice Law and Rules.
 
 
4

--------------------------------------------------------------------------------

 
14.           WAIVER OF JURY TRIAL.  EACH GUARANTOR AND, BY ITS ACCEPTANCE OF
THIS GUARANTY, THE SECURED PARTY, HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION
IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF: (A) THIS
GUARANTY OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH THE
OBLIGATIONS; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT
THEREOF; OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN ANY GUARANTOR
AND THE SECURED PARTY.
 
15.           Certain References.  All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural, as
the identity of the person, persons, entity or entities may require.  The terms
“herein”, “hereof” or “hereunder” or similar terms used in this Guaranty refer
to this entire Guaranty and not only to the particular provision in which the
term is used.  Capitalized Terms used but not defined herein shall have the
meaning ascribed to such terms in the Purchase Agreement.
 
16.           Miscellaneous.  This Guaranty, together with the Security
Agreement executed and delivered by the Guarantors as of the date hereof to the
Secured Party (the “Security Agreement”), constitutes the entire agreement of
the Guarantors with respect to the matters set forth herein.  The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of the Guarantied Obligations.  The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions.  The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural, masculine, feminine and generic
forms of the terms defined.
 
 
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date appearing in the introductory paragraph of this
Guaranty.



 
PACIFIC ENERGY DEVELOPMENT CORP.
 
 
By:  /s/ Frank C. Ingriselli
Name: Frank C. Ingriselli
Title: President and CEO
 
 
WHITE HAWK PETROLEUM, LLC
 
 
By:  /s/ Frank C. Ingriselli
Name: Frank C. Ingriselli
Title: President and CEO
 
 
PACIFIC ENERGY & RARE EARTH LIMITED
 
 
By:  /s/ Frank C. Ingriselli
Name: Frank C. Ingriselli
Title: President and CEO
 
 
BLACKHAWK ENERGY LIMITED
 
 
By:  /s/ Frank C. Ingriselli
Name: Frank C. Ingriselli
Title: President and CEO
 
 
PACIFIC ENERGY DEVELOPMENT MSL, LLC
 
 
By:  /s/ Frank C. Ingriselli
Name: Frank C. Ingriselli
Title: President and CEO
 
 
RED HAWK PETROLEUM, LLC
 
 
By:  /s/ Frank C. Ingriselli
Name: Frank C. Ingriselli
Title: President and CEO
 

 
 
6


--------------------------------------------------------------------------------